Citation Nr: 0203590	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from February 26, 1998, 
to October 27, 2000.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from October 27, 2000.

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left hand.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Regional 
Office (RO) that continued a noncompensable rating for 
residuals of a shell fragment wound of the left hand, and 
granted the veteran's claim of service connection for PTSD.  
A 10 percent evaluation for PTSD was assigned effective from 
February 26, 1998.  The veteran disagreed with the ratings.  
Subsequently, by an April 2000 rating decision, a 30 percent 
rating for PTSD was granted effective from November 1, 1999.   
Thereafter, in April 2001, the RO assigned a 50 percent 
evaluation for PTSD effective from February 26, 1998, and a 
70 percent rating effective from October 27, 2000.  The 
veteran continues to disagree with the assigned evaluations.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating(s) 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the PTSD rating questions were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the PTSD rating issues on appeal as set forth 
on the preceding page.


REMAND

The Board also notes that, during the pendency of this 
appeal, the RO denied service connection for degenerative 
changes in the first metacarpal joint of the left hand.  This 
was done in April 2001.  The RO elected to include this issue 
in an April 2001 supplemental statement of the case that was 
issued on the PTSD and shell fragment wound rating questions.  
Thereafter, the veteran's representative filed a statement in 
May 2001 wherein he requested de novo review of the service 
connection issue.  The Board takes the representative's 
statement to mean that the veteran desired further action by 
the RO in accordance with 38 C.F.R. § 3.2600 (2001), which 
allows for de novo review of a claim by an Adjudication 
Officer, Veterans Service Center Manager, or Decision Review 
Officer.  Although 38 C.F.R. § 3.2600 did not become 
effective until June 1, 2001, notice of the new rule was 
provided before the representative's statement was prepared.  
66 Fed. Reg. 21871-74 (May 2, 2001).  Because the 
representative's May 22, 2001, statement appears to 
constitute both a notice of disagreement and a request for de 
novo review, this right to review must be preserved.  

Interestingly, the representative's May 2001 statement may 
also be viewed as a timely substantive appeal under 38 C.F.R. 
§ 20.302(c) (2001).  Consequently, should the de novo review 
undertaken by the RO not result in a grant of service 
connection for degenerative changes of the first metacarpal 
joint of the left hand, the issue should thereafter be 
certified on appeal to the Board.  

As for the rating issues on appeal, the Board finds that 
further review of the claims by the RO is required, and a 
supplemental statement of the case must be issued.  

The most recent supplemental statement of the case was 
prepared by the RO in April 2001.  Thereafter, evidence 
pertinent to the PTSD rating and shell fragment wound rating 
was received.  For instance, VA treatment records from 
February 2001 to October 2001, not all of which were 
considered by the RO in April 2001, show that the veteran 
continued to have difficulties with PTSD.  As recently as 
October 2001, an examiner described the veteran's PTSD as 
being so bad that it was difficult for the veteran to even 
come to the VA appointment.  PTSD was described as 
"significant," and it was noted that the veteran was quite 
anxious and nervous much of the time.  As for the left hand 
rating, a VA examiner noted in August 2001 that the veteran 
had "markedly decreased" grasp.  It was also reported that 
he had essentially no grip in the left hand.  Such evidence 
is pertinent to the claims for higher ratings, and may affect 
the manner in which the RO has "staged" the ratings for 
PTSD.  See Fenderson, supra.  Consequently, because this 
evidence was not previously addressed in the April 2001 
supplemental statement of the case, another supplemental 
statement of the case must be prepared, provided the RO does 
not grant the benefits sought by the veteran on appeal.  67 
Fed. Reg. 3104-05 (Jan. 23, 2002) (to be codified as amended 
at 38 C.F.R. § 19.31).

The Board also finds that additional examinations would be 
helpful to deciding this appeal.  When the RO assigned 
ratings for the veteran's PTSD in April 2001, it apparently 
relied in large measure on a February 2001 VA mental status 
examination.  The February 2001 report shows that the 
examiner found that the veteran had a Global Assessment of 
Functioning (GAF) score of 60.  This score stands in marked 
contrast to the several GAF scores the veteran was given from 
November 2000 to July 2001 where GAF scores of 38 or 40 were 
consistently reported.  Consequently, further development of 
this issue by way of examination would help reconcile the 
apparent inconsistencies.  Likewise, given the August 2001 
assessment that the veteran has little to no ability to grip 
with his left hand, further analysis of the extent of 
disabling manifestations due to the shell fragment wound is 
required.

This case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify all sources of treatment for 
PTSD or his left hand since February 
1998.  After obtaining any necessary 
releases, the RO should obtain records 
from all sources identified.

2.  Thereafter, a psychiatric examination 
should be scheduled.  Psychological 
testing should be conducted with a view 
toward determining the severity of the 
veteran's PTSD symptoms.  The 
psychiatrist should review the claims 
folder, examine the veteran, and provide 
findings necessary to apply the rating 
criteria found at 38 C.F.R. § 4.130 
(2001).  The examiner should also provide 
a GAF score and explain the score's 
meaning within the context of 38 C.F.R. 
§ 4.130.  The examiner should provide an 
opinion as to whether the veteran's PTSD 
causes total occupational and social 
impairment.

3.  The veteran should also be scheduled 
for an examination of his left hand.  All 
functional impairments due to the 
service-connected shell fragment wound 
should be described in detail, including 
any loss of grip, limitation of motion of 
any finger, etc.  

4.  The RO should undertake any 
additional development or notification 
deemed necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and 
implementing regulations, 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  After 
all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the claims here 
at issue.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.  The supplemental 
statement of the case should address the 
entire record, including evidence 
received since issuance of the April 
2001 supplemental statement of the case.  
If the 38 C.F.R. § 3.2600 process does 
not resolve the veteran's claim of 
service connection in his favor, the RO 
should also prepare a supplemental 
statement of the case on the question of 
service connection for degenerative 
changes of the first metacarpal of the 
left hand.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).


